FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                                        INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 1 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020




        SUPREME                 COURT              OF THE               STATE               OF NEW             YORK                                 Index         No.:
        COUNTY                OF KINGS                                                                                                              Date         of Purchased:
        --------------------------------------------------------------------X                                                                       Plaintiff            designates              Kings
        CORDELLA                    ANGELINE                    O'GILVIE,                                                                           County           as the         Place        of Trial.



                                          Plaintiff,                                                                                                The      basis         of venue             is
                                                                                                                                                    Plaintiff's               residency
                                -against-

                                                                                                                                                    SUMMONS
        VFS       CANADA                 INC,          VOLVO                GROUP            NORTH                                                  Plaintiff            resides          at:

        AMERICA,                 LLC,          ANDREY                  N.     ZLINSKIY,                                                             372      E 35th            Street
        ENTERPRISE                     HOLDINGS,                   INC.,             ENTERPRISE                      RENT-                                                    New        York        11203
                                                                                                                                                    Brooklyn,
        A-CAR            CANADA                 LTD        and         RANDOLPH                     A.    HENRY,
                                                                                                                                                    County           of Kings
                                          Defendants.

         -----------------------------------------------------------X


         TO      THE         ABOVE             NAMED                   DEFENDANT(S)


                        YOU           ARE          HEREBY                    SUMMONED                          to    answer           the     complaint                  in     this      action         and     to    serve
         a copy         of    your       answer,          or,     if        the     complaint            is not       served           with         this        summons,                 to     serve         a notice      of

         appearance,              on     the     Plaintiffs             Attorney             within           20    days      after         the     service          of this            summons,               exclusive
         of    the      day      of      service         (or     within              30     days      after         the     service            is       complete               if      this     summons               is   not

         personally            delivered               to you     within              the   State        of New           York);            and      in    case      of your              failure        to     appear      or

         answer,          Judgment              will     be taken                 against     you        by    default        for      the        relief         demanded                 in the        Complaint.


         Dated:         Rosedale,            New         York
                        June       16,     2020




                                                                                                                    GRE                                             01         A                     OÓIATES                   P.C.




                                                                                                                    MIKHAIL                  ILYAI                   , ESQ.
                                                                                                                    Attorneysfor                    P       ntiff
                                                                                                                    One     Cross            Island         Plaza,            Suite           203C

                                                                                                                    Rosedale,               New           York       11422

                                                                                                                    (718)      528-5272




                                                                                                          1 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                   INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 2 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020




         To:   Via      Secretary                of        State
               VFS       Canada            Inc
               238      Wellington                Street            E suite    300

               Aurora,          Ontario               L4G          1 J5


               Via      Secretary                of        State
               Volvo        Group          North             America,          LLC
               c/o     CT Corporation                         System
               28     Liberty         Street
               New       York,            New         York            10005



               Andrey           N.    Zlinskiy
               45 New           Pines        Trail

               Brampton,              Ontario                L6Z       OB4



               Andrey           N.    Zlinskiy
               45 New           Pines        Trail

               Brampton,              Ontario                L6Z0G9


               Via      Secretary                of        State
               Enterprise            Holdings,                 Inc.
               c/o     CT Corporation                         System
               28    Liberty          Street
               New       York,            New         York            10005


               Via      Secretary                of        State
               Enterprise             Rent-A-Car                      Canada    Ltd
               7400      Woodbine                     Ave          Markham,
               L3R       1A5         Canada


               Via      Secretary                of        State
               Enterprise             Rent-A-Car                      Canada    Ltd

               2300       Stevenage               Drive

               Ottawa,          Ontario               Kl     G3W-3


               Randolph              A.    Henry
               13 Wickstead                 Crt

               Brampton,              Ontario               L6R1N8




                                                                                      2 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                                 INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 3 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



              SUPREME                  COURT             OF THE            STATE               OF     NEW YORK
              COUNTY                OF KINGS
                                                                                                                            X
              CORDELLA                      ANGELINE                  O'GILVIE,


                                                                            Plaintiff,

                                                    .                                                                                              Index         No.:
                                               -agamst-


                                                                                                                                                   VERIFIED                   COMPLAINT
              VFS       CANADA                 INC,       VOLVO               GROUP             NORTH
              AMERICA,                  LLC,        ANDREY               N.     ZLINSKIY,
              ENTERPRISE                     HOLDINGS,                   INC.,           ENTERPRISE
              RENT-A-CAR                       CANADA                 LTD        and      RANDOLPH                     A.

              HENRY,


                                                                              Defendants.
              ------------------------------------------------------------------X



                           Plaintiff          CORDELLA                    ANGELINE                     O'GILVIE                   by     her       attorneys             GREGORY                     SPEKTOR


         AND            ASSOCIATES,                      P.C.         complaining               of    the     Defendants                herein,        respectfully                 shows       to     this     court


         and       alleges        as follows:


         1.                That        on      January          2,     2018,         and        upon         information                and        belief,        the       Plaintiff          CORDELLA


         ANGELINE                      O'GILVIE              was        and      still     is a resident            of      the    County            of      Kings,         City        and    State      of    New


         York.


         2.                That        on    January         2, 2018,            and      upon        information                 and    belief,          the     defendant,              VFS        CANADA


         INC         was      and      is a Foreign             Corporation                duly       authorized                to do    business               in the      State       of New         York.


         3.                That        on    January         2, 2018,            and      upon        information                 and    belief,          the     defendant,              VFS        CANADA


         INC         was      and      is a Domestic                  Corporation              duly        authorized             to do        business           in the       State       of New         York.


         4.                That        on      January           2,     2018,            and      upon        information                 and        belief,          the       defendant,              VOLVO


         GROUP                NORTH                 AMERICA,                  LLC         was        and      is   a     Foreign           Corporation                   duly           authorized             to   do


         business            in the         State     of New           York.




                                                                                                         3 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                   INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 4 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



         5.            That      on     January               2,     2018,         and      upon        information                and       belief,         the      defendant,           VOLVO


         GROUP             NORTH          AMERICA,                       LLC        was      and    is       a Domestic               Corporation                  duly      authorized       to      do


         business          in the     State     of New               York.


         6.            That      on    January           2, 2018,            and    upon       information              and       belief,        the    defendant,             VFS       CANADA


         INC       owned        a motor        vehicle             bearing      Ontario        State,        Canada,          license        plate        number            5755PT.


         7.            That      on    January           2, 2018,            and    upon       information              and       belief,        the    defendant,             VFS       CANADA


         INC       maintained          a motor       vehicle             bearing         Ontario        State,        Canada,          license         plate       number        5755PT.


         8.            That      on    January           2,    2018,         and     upon      information                 and     belief,       the      defendant            VFS       CANADA


         INC       managed          a motor       vehicle             bearing       Ontario        State,        Canada,          license         plate        number         5755PT.


         9.            That      on    January           2, 2018,            and    upon       information              and       belief,        the    defendant,             VFS       CANADA


         INC       controlled         a motor       vehicle            bearing       Ontario        State,         Canada,          license          plate      number          5755PT.


         10.           That      on     January               2,     2018,         and      upon        information               and        belief,         the      defendant,          VOLVO


         GROUP           NORTH            AMERICA,                     LLC         owned      a motor            vehicle         bearing         Ontario           State,      Canada,      license


         plate      number          5755PT.


         11.           That      on     January               2,     2018,         and      upon        information               and        belief,         the      defendant,          VOLVO


         GROUP             NORTH          AMERICA,                       LLC        maintained               a motor         vehicle          bearing           Ontario         State,     Canada,


         license       plate     number          5755PT.


         12.           That      on     January               2,     2018,         and     upon         information               and        belief,         the      defendant,          VOLVO


         GROUP             NORTH              AMERICA,                   LLC         managed             a    motor         vehicle          bearing           Ontario          State,     Canada,


         license       plate     number          5755PT.


         13.           That      on     January               2,     2018,         and     upon         information               and        belief,         the     defendant,           VOLVO


         GROUP             NORTH              AMERICA,                   LLC        controlled           a motor            vehicle          bearing           Ontario          State,     Canada,


         license       plate     number         5755PT.




                                                                                                   4 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                          INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 5 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



         14.          That    on     January       2,      2018,         and       upon       information             and      belief,       the      Defendant            ANDREY              N.



         ZLINSKIY,            operated       a motor         vehicle           bearing       Ontario        State,      Canada,          license       plate       number          5755PT.


         15.          That    on     January       2,      2018,         and       upon      information             and      belief,       the    Defendant,              ANDREY              N.



         ZLINSKIY,             maintained             a    motor          vehicle          bearing         Ontario          State,       Canada,           license         plate      number


         5755PT.


         16.          That    on     January       2,      2018,         and       upon      information             and      belief,       the    Defendant,              ANDREY              N.



         ZLINSKIY,            managed          a motor        vehicle          bearing        Ontario        State,        Canada,          license       plate      number          5755PT.


         17.          That    on     January       2,      2018,         and       upon      information             and      belief,       the    Defendant,              ANDREY              N.



         ZLINSKIY,             controlled         a       motor          vehicle          bearing         Ontario           State,       Canada,          license          plate      number



         5755PT.


         18.          That    on     January       2,      2018,         and       upon       information             and      belief,       the      defendant,           ANDREY              N.



         ZLINSKIY,            operated         a motor        vehicle           bearing        Ontario         State,       Canada,          license       plate     number          5755PT


         with   the    knowledge,           permission             and      consent        of defendant             VFS       CANADA               INC.



         19.          That    on     January       2,      2018,         and       upon       information             and      belief,       the      defendant,           ANDREY              N.



         ZLINSKIY,             maintained             a    motor          vehicle          bearing         Ontario           State,      Canada,           license         plate      number



         5755PT        with    the   knowledge,             permission              and      consent        of defendant              VFS     CANADA                INC.



         20.          That    on     January       2,      2018,         and       upon       information             and      belief,       the      defendant,           ANDREY              N.



         ZLINSKIY,            managed          a motor            vehicle        bearing        Ontario        State,       Canada,          license       plate     number          5755PT



         with   the    knowledge,           permission             and      consent        of defendant             VFS       CANADA               INC.



         21.          That    on     January       2,      2018,         and       upon       information             and      belief,       the      defendant,           ANDREY              N.



         ZLINSKIY,            controlled        a motor            vehicle         bearing       Ontario       State,        Canada,         license       plate     number          5755PT



         with   the    knowledge,           permission             and      consent        of defendant             VFS       CANADA               INC.




                                                                                             5 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                   INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 6 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



         22.            That      on     January           2,    2018,           and       upon       information               and     belief,        the    defendant,        ANDREY            N.



        ZLINSKIY,                 operated          a motor                vehicle       bearing         Ontario         State,       Canada,         license      plate      number     5755PT


         with     the     knowledge,               permission                 and       consent       of     defendant            VOLVO           GROUP            NORTH           AMERICA,


         LLC.


         23.            That      on     January           2,    2018,           and       upon       information               and     belief,        the    defendant,        ANDREY            N.



         ZLINSKIY,                 maintained               a    motor               vehicle        bearing           Ontario         State,      Canada,          license       plate   number


         5755PT           with         the     knowledge,                   permission             and       consent        of     defendant            VOLVO              GROUP         NORTH


         AMERICA,                 LLC.


         24.            That      on     January           2,    2018,           and       upon       information               and     belief,        the    defendant,        ANDREY            N.



        ZLINSKIY,                 managed            a motor               vehicle        bearing          Ontario       State,       Canada,         license      plate      number     5755PT


         with     the     knowledge,               permission                 and      consent        of     defendant            VOLVO           GROUP            NORTH           AMERICA,


         LLC.


         25.            That      on     January           2,    2018,           and       upon       information               and    belief,        the     defendant,        ANDREY            N.



        ZLINSKIY,                 controlled             a motor            vehicle        bearing          Ontario       State,      Canada,          license     plate      number     5755PT


         with     the     knowledge,               permission                 and      consent        of     defendant            VOLVO           GROUP            NORTH           AMERICA,


         LLC.


         26.            That      on     January           2,    2018,           and       upon       information               and    belief,        the     defendant,        ANDREY            N.


        ZLINSKIY                 was     an employee                  of VFS           CANADA                INC.



         27.            That      on     January           2,    2018,           and       upon       information               and    belief,        the     defendant,        ANDREY            N.


        ZLINSKIY                 was     an employee                  of     VOLVO             GROUP            NORTH              AMERICA,                 LLC.


        28.             That      on     January           2,    2018,           and       upon       information               and    belief,        the     defendant,        ANDREY            N.


        ZLINSKIY                 was         operating          the        motor         vehicle       bearing          Ontario         State,        Canada,       license      plate   number


         5755PT          during        the     course       of his           employment              with      VFS       CANADA                INC.




                                                                                                      6 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                       INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 7 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



         29.         That        on    January          2,     2018,          and     upon       information               and         belief,          the     defendant,           ANDREY                 N.


         ZLINSKIY               was      operating           the      motor         vehicle       bearing          Ontario             State,          Canada,           license         plate     number


         5755PT         during        the   course       of his        employment               with     VOLVO               GROUP                NORTH                 AMERICA,                 LLC.


         30.         That        on    January          2,    2018,       and        upon       information               and     belief,          the        defendant            VFS       CANADA


         INC,     was      negligent        in their         hiring      of    ANDREY              N.      ZLINSKIY.


         31.         That        on    January        2, 2018,           and        upon      information            and        belief,          the        defendant        VOLVO                GROUP


         NORTH            AMERICA,               LLC,        was       negligent            in their     hiring      of    ANDREY                      N.     ZLINSKIY.


         32.         That        on    January          2,    2018,       and        upon       information               and     belief,          the        defendant            VFS       CANADA


         INC,     was      negligent        in their         supervision              of    ANDREY            N.    ZLINSKIY.


         33.         That        on    January        2, 2018,           and        upon      information            and        belief,          the        defendant        VOLVO                GROUP


         NORTH            AMERICA,               LLC,        was       negligent            in their     supervision              of    ANDREY                     N.   ZLINSKIY.


         34.         That        on    January          2,    2018,       and        upon       information               and     belief,          the        defendant            VFS       CANADA


         INC      negligently            entrusted           the      motor         vehicle       bearing          Ontario             State,          Canada,           license         plate     number


         5755PT         to ANDREY                N.    ZLINSKIY.


         35.         That        on    January          2,    2018,       and        upon       information               and      belief,         the         defendant,           ENTERPRISE


         HOLDINGS,                INC.      was       and     is a Foreign                 Corporation            duly      authorized                  to    do    business         in the        State    of


        New       York.


         36.         That        on    January          2,    2018,        and        upon      information               and      belief,             the     defendant,           ENTERPRISE


         HOLDINGS,                INC.      was       and     is a Domestic                  Corporation           duly         authorized               to do business              in the        State    of


         New      York.


         37.         That        on    January          2,    2018,       and        upon       information               and      belief,         the         defendant,           ENTERPRISE


         RENT-A-CAR                   CANADA                 LTD        was         and     is a Foreign           Corporation                   duly          authorized           to     do    business


         in the    State      of New         York.




                                                                                                 7 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                        INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 8 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



        38.          That     on     January     2,     2018,        and     upon       information                and     belief,      the      defendant,          ENTERPRISE


        RENT-A-CAR                 CANADA             LTD       was        and   is a Domestic                Corporation               duly      authorized          to    do   business


        in the     State     ofNew       York.


         39.         That     on     January     2,   2018,          and    upon       information                 and     belief,      the      defendant,          ENTERPRISE


        HOLDINGS,              INC.      owned        a motor          vehicle         bearing           Ontario          State,       Canada,           license      plate      number,


        BYVM935.


        40.          That     on     January     2,   2018,          and    upon       information                 and     belief,      the      defendant,          ENTERPRISE


        HOLDINGS,               INC.       maintained            a    motor          vehicle        bearing              Ontario        State,          Canada,        license          plate



         number,       BYVM935.


         41.         That     on     January     2,   2018,          and    upon        information                and     belief,      the      defendant,          ENTERPRISE


         HOLDINGS,             INC.      managed         a motor           vehicle       bearing          Ontario          State,      Canada,           license      plate      number,


         BYVM935.


         42.         That     on     January     2,     2018,        and     upon       information                and     belief,      the      defendant,          ENTERPRISE


         HOLDINGS,             INC.      controlled         a motor         vehicle       bearing           Ontario          State,     Canada,           license     plate      number,


         BYVM935.


         43.         That     on     January     2,   2018,          and    upon       information                 and     belief,      the      defendant,          ENTERPRISE


         RENT-A-CAR                CANADA             LTD       owned         a motor          vehicle       bearing         Ontario           State,     Canada,          license      plate



         number,       BYVM935.



         44.         That     on     January     2,    2018,         and    upon       information                 and     belief,      the      defendant,          ENTERPRISE


         RENT-A-CAR                CANADA             LTD       maintained             a motor           vehicle         bearing       Ontario          State,      Canada,          license



         plate     number,      BYVM935.




                                                                                        8 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                    INDEX NO. 510428/2020
NYSCEF DOC. NO. 1Case 1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 9 of 15
                                                                     RECEIVED  NYSCEF: 06/18/2020



        45.            That      on   January            2,    2018,       and       upon      information              and      belief,           the     defendant,            ENTERPRISE


        RENT-A-CAR                    CANADA                  LTD        managed             a motor        vehicle         bearing           Ontario             State,      Canada,     license


        plate    number,           BYVM935.


        46.            That      on   January            2,    2018,          and    upon       information             and      belief,           the     defendant,            ENTERPRISE


        RENT-A-CAR                    CANADA                  LTD        controlled           a motor         vehicle         bearing           Ontario             State,     Canada,    license


        plate    number,          BYVM935.


         47.           That      on   January           2, 2018,          and       upon      information             and     belief,        the      Defendant,              RANDOLPH              A.



         HENRY,           operated         a motor            vehicle         bearing       Ontario        State,     Canada,            license          plate      number       BYVM935.



         48.           That      on   January           2, 2018,          and       upon      information             and     belief,        the      Defendant,              RANDOLPH              A.



         HENRY,               maintained            a     motor           vehicle           bearing         Ontario           State,         Canada,                license      plate   number



         BYVM935.


         49.           That     on    January           2, 2018,          and       upon     information             and      belief,        the     Defendant,               RANDOLPH             A.



         HENRY,               managed           a       motor           vehicle          bearing        Ontario             State,          Canada,               license        plate   number



         BYVM935.


         50.           That      on   January            2,    2018,          and    upon       information             and       belief,          the      Defendant,            RANDOLPH


         A.     HENRY,            controlled             a motor              vehicle        bearing          Ontario           State,        Canada,               license      plate   number



         BYVM935.


         51.           That      on   January           2, 2018,          and       upon      information             and      belief,        the        defendant,           RANDOLPH              A.



         HENRY,           operated         a motor            vehicle          bearing       Ontario        State,      Canada,             license         plate      number,       BYVM935


         with    the    knowledge,             permission               and     consent       of    defendant          ENTERPRISE                         HOLDINGS,               INC.



         52.           That      on   January           2, 2018,          and       upon      information             and      belief,        the        defendant,           RANDOLPH              A.



         HENRY,               maintained            a     motor           vehicle          bearing          Ontario           State,         Canada,              license        plate   number,




                                                                                                   9 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                       INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 10 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020




        BYVM935               with     the     knowledge,             permission          and      consent        of   defendant          ENTERPRISE                 HOLDINGS,


        INC.


        53.           That     on    January          2, 2018,        and     upon       information             and   belief,      the      defendant,       RANDOLPH                  A.



        HENRY,           managed             a motor       vehicle         bearing       Ontario       State,     Canada,        license        plate     number,       BYVM935


        with    the    knowledge,             permission          and       consent      of defendant            ENTERPRISE                   HOLDINGS,              INC.



        54.           That     on     January          2, 2018,       and       upon     information             and   belief,      the      defendant,       RANDOLPH                  A.



        HENRY,           controlled           a motor       vehicle         bearing      Ontario        State,     Canada,         license      plate     number,           BYVM935


        with    the    knowledge,             permission          and       consent      of defendant            ENTERPRISE                   HOLDINGS,              INC.



        55.           That     on     January          2, 2018,       and     upon       information             and   belief,      the      defendant,       RANDOLPH                  A.



        HENRY,           operated            a motor      vehicle          bearing      Ontario        State,     Canada,        license        plate     number,       BYVM935


        with    the    knowledge,              permission            and     consent      of     defendant        ENTERPRISE                   RENT-A-CAR                   CANADA


        LTD.


         56.          That     on     January          2, 2018,       and       upon     information             and   belief,      the      defendant,       RANDOLPH                  A.



         HENRY,              maintained           a     motor         vehicle          bearing         Ontario         State,       Canada,         license         plate     number,


         BYVM935              with     the    knowledge,             permission          and      consent        of defendant          ENTERPRISE               RENT-A-CAR


         CANADA              LTD.


         57.          That     on     January          2, 2018,       and       upon     information             and   belief,      the      defendant,       RANDOLPH                  A.



         HENRY,          managed             a motor       vehicle         bearing       Ontario        State,     Canada,         license      plate     number,       BYVM935


         with   the    knowledge,              permission            and     consent      of     defendant        ENTERPRISE                   RENT-A-CAR                   CANADA


         LTD.


         58.          That      on    January          2, 2018,        and      upon     information             and   belief,      the      defendant,       RANDOLPH                  A.



         HENRY,          controlled           a motor       vehicle         bearing       Ontario       State,     Canada,         license      plate     number,           BYVM935




                                                                                          10 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 11 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020



        with    the    knowledge,            permission              and        consent          of   defendant            ENTERPRISE                       RENT-A-CAR               CANADA


        LTD.


        59.           That     on      January       2, 2018,            and      upon          information            and       belief,        the     defendant,          RANDOLPH              A.


        HENRY           was     an employee                of ENTERPRISE                         HOLDINGS,                    INC.



        60.           That     on      January       2,     2018,         and     upon          information            and       belief,        the     defendant,          RANDOLPH              A.



        HENRY            was         operating       the      motor             vehicle          bearing          Ontario            State,      Canada,          license        plate   number



        BYVM935               during      the     course      of his           employment              with       ENTERPRISE                     HOLDINGS,                INC.



        61.           That      on      January       2,     2018,         and       upon          information             and       belief,          the    defendant       ENTERPRISE


        HOLDINGS,                INC.,      was     negligent             in their        hiring       of RANDOLPH                         A.   HENRY.


        62.           That      on      January       2,     2018,         and       upon          information             and       belief,          the    defendant       ENTERPRISE


        HOLDINGS,                INC.,      was     negligent             in their        supervision             of RANDOLPH                         A.    HENRY.


        63.           That      on      January       2,     2018,         and       upon          information             and       belief,          the    defendant       ENTERPRISE


        HOLDINGS,                INC.       negligently              entrusted            the      motor         vehicle         bearing         Ontario         State,     Canada,      license



        plate   number          BYVM935              to RANDOLPH                          A.     HENRY.


        64.           That      on     January       2, 2018,             and     upon          information             and      belief,        the     defendant,          RANDOLPH              A.



        HENRY           was     an employee                of ENTERPRISE                         RENT-A-CAR                     CANADA                  LTD.



        65.           That      on     January       2,     2018,         and     upon          information             and      belief,        the     defendant,          RANDOLPH              A.



        HENRY            was         operating        the     motor             vehicle          bearing          Ontario            State,      Canada,          license        plate   number



        BYVM935                during       the    course           of    his     employment                  with       ENTERPRISE                         RENT-A-CAR               CANADA


        LTD.


         66.          That      on      January       2,     2018,         and       upon          information             and       belief,          the    defendant       ENTERPRISE


        RENT-A-CAR                    CANADA               LTD,          was     negligent            in their       hiring      of RANDOLPH                      A.     HENRY.




                                                                                                 11 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                                               INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 12 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020




        67.             That           on     January           2,       2018,        and        upon             information                   and      belief,         the     defendant                  ENTERPRISE



        RENT-A-CAR                           CANADA                  LTD,         was       negligent               in their             supervision               of RANDOLPH                         A.    HENRY.


        68.             That           on     January           2,       2018,        and        upon             information                   and      belief,         the     defendant                  ENTERPRISE



        RENT-A-CAR                            CANADA                     LTD          negligently                   entrusted               the       motor         vehicle            bearing              Ontario           State,



        Canada,          license             plate        number           BYVM935                    to RANDOLPH                             A.      HENRY.


        69.             That           on         January          2,      2018,          and         upon           information                    and        belief,         the     Plaintiff              CORDELLA


        ANGELINE                       O'GILVIE,                was        lawfully           riding            as a passenger                     in a motor            vehicle           bearing           Ontario          State,



        Canada,          license             plate        number           BYVM935.


        70.             That           on    January           2, 2018,            at all       of     the      times            hereinafter             mentioned,              Interstate             90        at or near       its



        intersection               with           MM        417.7         in    the    Town             of      Cheektowaga,                       County          of    Erie,       and       State         of     New      York,


        was       and     still        is a public            highway             used       extensively                    by     the     public         in general.



        71.             That           on    the     January             2, 2018,         the        aforesaid               motor          vehicles           came       in contact               one       with     the     other



        causing          Plaintiff            to sustain             serious          personal               injuries            hereinafter            alleged.



        72.             That           the    aforesaid              accident           and          injuries             resulting           there       from          were     due         solely         and      wholly          as



        a      result       of         the         careless              and      negligent                  manner                in      which             the    Defendants                     owned,             operated,



        maintained,                     managed                and         controlled                  of         their           vehicles,             without            the         Plaintiff              in     any       way



        contributing                   thereto.



         73.            That           by    reason         of foregoing                  and        the      negligence                  of the       Defendants,               the       Plaintiff          CORDELLA


        ANGELINE                       O'GILVIE,                   was         severely         injured,             bruised              and      wounded,              suffered,            still      suffers       and      will



         continue          to      suffer          for     some          time      physical                pain      and          bodily          injuries         and     became             sick,         sore,     lame       and



         disabled         and          so remained                 for    a considerable                      length         of time.



         74.            That           by     reason          of     the        foregoing,              the        Plaintiff,              CORDELLA                      ANGELINE                      O'GILVIE,                was



         compelled                to        and     did     necessarily                require               medical              aid      and        attention,          and        did      necessarily              pay       and




                                                                                                                12 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                                      INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 13 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020




        become           liable        therefore             for       medicines                 and    upon         information               and      belief,          the     Plaintiff,          CORDELLA


        ANGELINE                     O'GILVIE,                will       necessarily                 incur      similar        expenses.



        75.             That      by       reason        of the         foregoing,               the    Plaintiff           CORDELLA                    ANGELINE                       O'GILVIE,                  has been



        unable       to attend             to his        usual         occupation                in the      manner           required.



        76.             That         by         reason       of        the      wrongful,               negligent             and          unlawful              actions         of     the     Defendants,                  as



        aforesaid,          the        Plaintiff,           CORDELLA                         ANGELINE                      O'GILVIE,                 sustained             serious        injuries       as defined



        in    Section          5102(d)            of the       Insurance                   Law       of the        State     of New            York,        and      has       sustained           economic             loss



        greater      than         basic          economic              loss     as defined              in     Section        5102         of the       said      Insurance             Law.



        77.             That      one           or more          of the        exceptions               of     § 1602         of     the     Civil      Practice            Law        and     Rules         applies         to


        the    within          action.


        78.             That         as     a      result         of     the         foregoing,              the       Plaintiff,           CORDELLA                        ANGELINE                   O'GILVIE,


        sustained          damages                in the      amount                that    exceeds            the jurisdictional                  limits        of the        lower      Courts.



                        WHEREFORE,                            Plaintiff              CORDELLA                      ANGELINE                    O'GILVIE,                 demands              judgment             against



        the    Defendants                  in    the     amount              that      exceeds           the     jurisdictional                limits       of     the     lower         Courts,       all        together



        with      costs        and      disbursements                    of this           action.

                                                                                                                                                                                                             /'
        Dated:          Rosedale,                New        York

                        June         16,    2020


                                                                                                               GREG             ,R             .                               D                 CIA                S P.C.




                                                                                                               MIKHAIL                ILYAICH,                   ESQ.

                                                                                                             Attorneys              for     Plaintiff
                                                                                                               One      Cross         Island         Plaza,    Sui                 03C

                                                                                                                                     New       York        1149
                                                                                                               Rosedale,

                                                                                                               (718)       528-5272




                                                                                                             13 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                                                                                       INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 14 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020




                                                                                ATTORNEY                                VERIFICATIO_N



                     MIKHAIL                       ILYAICH,                   an      attorney            admitted              to       practice       law    before          the      Courts            of     the    State


        of    New         York,             and       associated              with          the        firm        of    GREGORY                     SPEKTOR               &        ASSOCIATES,                         P.C.,


        attorneys            for      Plaintiff          CORDELLA                         ANGELINE                       O'GILVIE,                  hereby     affirms          the     following:


                     That             I have          read       the        foregoing                  SUMMONS                       &     VERIFIED             COMPLAINT                           and         know         the



        contents          thereof,             that      the         same      is true            to    my       own       knowledge                  except       as to       hose      matters               which         are



        stated      therein            to be upon               information                   and        belief,         and     as to those            matters,          I believe          them          to be true.


                     That             the     information                   contained                  therein           was      obtained            based        upon        a review              of        Plaintiff's


        legal      case       file.


                     That             the    reason           this     Verification                    is made           by     your        Affirmant          and      not     by      Plaintiff              is because


        the      Plaintiff                  does        not          reside           within              Queens                County,              where         GREGORY                       SPEKTOR                      &


        ASSOCIATES,                          P.C.,       maintains              its       office.


                     The           undersigned                  affirms            that      the       foregoing               statement            is true    under          the     penalties            of                      .


        Dated:       Rosedale,                    New        York
                      June            16,    2020




                                                                                                                                 MIKHAIL                ILYA              I. E




                                                                                                              14 of 15
FILED: KINGS COUNTY CLERK 06/18/2020 03:24 PM                                                                                             INDEX NO. 510428/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-01922-WMS Document 1-1 Filed 08/21/20 Page 15 of 15
                                                                    RECEIVED  NYSCEF: 06/18/2020




        SUPREME      COURT            OF THE       STATE           OF      NEW YORK
        COUNTY       OF    KINGS


        CORDELLA          ANGELINE            O'GILVIE,



                                                  Plaintiff,


                                  -against,


        VFS   CANADA           INC,   VOLVO        GROUP            NORTH            AMERICA,    LLC,                 ANDREY    N.    ZLINSKIY,
        ENTERPRISE         HOLDINGS,             INC.,     ENTERPRISE                 RENT-A-CAR                      CANADA    LTD     and

        RANDOLPH          A.    HENRY,


                                                  Defendants.




                                              SUMMONS               and      VERIFIED                  COMPLAINT



                                        GREGORY                 SPEKTOR              AND         ASSOCIATES              P.C.

                                                                  Attorneys         for    Plaintiff
                                                    One         Cross      Island     Plaza,      Suite        203C

                                                               Rosedale,        New       York         11422

                                                                        (718)       528-5272




                                                                              15 of 15
